              Case 1:20-cv-00597-SAB Document 19 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CARLOS D. CORTEZ,                                 Case No. 1:20-cv-00597-SAB

12                  Plaintiff,                         ORDER GRANTING SECOND REQUEST
                                                       FOR EXTENSION OF DEADLINE TO FILE
13          v.                                         DISPOSITIVE DOCUMENTS

14   FCA US, LLC,                                      (ECF No. 18)

15                  Defendant.

16

17         On January 15, 2021, a notice of settlement was filed in this action and the parties were

18 ordered to file dispositive documents within thirty days. (ECF Nos. 13, 14.) On February 9,

19 2021, the parties filed a joint status report requesting an extension of time to file dispositive
20 documents. (ECF No. 15.) On February 10, 2021, an order issued granting a thirty day

21 extension of time to file dispositive documents. (ECF No. 16.) On February 17, 2021, an

22 amended order issued and the parties were directed to file dispositive documents on or before

23 March 15, 2021. (ECF No. 17.) On March 15, 2021, a joint status report was filed and the

24 parties requested that the deadline to file dispositive documents be extended to May 14, 2021.

25 (ECF No. 18.) The Court finds that good cause exists to extend the deadline.

26 / / /
27 / / /

28 / / /


                                                   1
              Case 1:20-cv-00597-SAB Document 19 Filed 03/16/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the parties second request for an extension

 2 of the deadline to file dispositive documents is GRANTED and dispositive documents shall be

 3 filed on or before May 14, 2021.

 4

 5
     IT IS SO ORDERED.
 6

 7 Dated:     March 16, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
